Citation Nr: 9904411	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from January 17, 1991 
to May 17, 1991.  He also had periods of reserve service 
between February 1970 and January 1991.  This appeal arises 
from an August 1992 rating decision of the Winston-Salem, 
North Carolina, regional office (RO) which denied service 
connection for hypertension.  The notice of disagreement was 
received in October 1992.  The statement of the case was 
issued in May 1993.  In June 1993, the veteran reported that 
he was entering the hospital, and that he required an 
additional 60 days to file his appeal.  His substantive 
appeal was received in September 1993.

The representative in July 1998 raised the issue of whether 
new and material evidence had been submitted to reopen the 
veteran's claim for secondary service connection for 
hypertension.  This issue has not been prepared for appellate 
review and is referred to the RO for appropriate action.


REMAND

In July 1995, "medical documentation" was received in 
support of the veteran's claim.  Of note, the veteran 
submitted an Emergency Care and Treatment report dated in 
March 1991 that indicated that the veteran had a blood 
pressure of 140/76.  The report does not appear to have 
included in the veteran's service medical records.  Moreover, 
this evidence was not previously considered by the RO or 
addressed in a supplemental statement of the case prior to 
the case being sent to the Board of Veterans' Appeals.  
Accordingly, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (1998).

Under the circumstances described above, additional 
development is considered necessary.  Therefore, this case is 
Remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for hypertension since discharge.  
In doing so, the veteran should again be 
asked to complete a release of his 
medical records from Wayne Weinreb, M.D., 
at 21 Main Street, North Reading, 
Massachusetts, 01864.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  The RO should review all the evidence 
of record.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to afford the veteran due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


